DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 10/7/2020.
Claims 1-2, 7-18, and 21-26 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-18, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-8, 12, 17-18, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. in US Patent 5413463 (“Chiu”).
Regarding claim 1, Chiu discloses a component for a gas turbine engine comprising: 	a wall portion including an interior surface and an exterior surface (the interior and exterior of the hollow blade seen in Fig. 2); 	at least one cooling circuit 26 defined by the wall portion including a plurality of pedestals (structures formed of 42 and 44 seen in detail in Fig. 4) extending across the cooling circuit, wherein a width of the cooling circuit increases or decreases in a downstream direction (due to the pedestals); 	at least one cooling fluid inlet extending through the interior surface and in fluid communication th cooling channel/bore from the right of Fig. 2), 		a first row of the plurality of pedestal rows is located immediately adjacent a first side of the center row and includes a first centerline extending through a plurality of pedestals along the first row that is non-parallel to the middle centerline (one of the two cooling channels immediately adjacent the cooling channel 26 that is 4th from the right in Fig. 2; note the angle of the cooling channels towards the blade tip which results in the centerlines of the cooling channels, which have pedestals, not being parallel), and 		a second row (the other of the two cooling channels immediately adjacent the central cooling channel/bore 26) of the plurality of pedestals is located immediately adjacent a second side of the center row and includes a second centerline extending through a plurality of pedestals along the second row that is non-parallel to the middle centerline (due to the taper of cooling channels towards a common point as one progresses spanwise).
Regarding claim 2,
Regarding claim 7, Chiu discloses the component of claim 1, wherein the first centerline and the second centerline converge with the middle centerline in a downstream direction (cooling bores/channels 26 become closer together or converge in the direction of the blade tip; see Fig. 2).
Regarding claim 8, Chiu discloses the component of claim 7, wherein the plurality of pedestals define a first plurality of fluid passages, each having a first centerline that converge in a forward direction, and a second plurality of fluid passages, each having a second centerline that converge in the forward direction. 
Regarding claim 12, Chiu discloses the component of claim 1, wherein the first row of pedestals and the second row of pedestals each include an outer portion that is skewed relative to an inner portion (simply, one side of one of the cooling channels having turbulence promotors 42, 44 may be considered skewed relative to the other side of the same cooling channel - for example, skewed towards an edge of the blade).
Regarding claim 17, Chiu discloses the component of claim 1, wherein a downstream edge of the component is concave (here, downstream is equated to the blade tip; the blade of Chiu has a concave edge due to its airfoil shape seen in cross section in Fig. 3)) and the at least one cooling circuit includes a plurality of converging cooling circuits each having a first centerline and a second centerline that converge with a middle centerline in a downstream direction (cooling passages 26 converge towards the tip as seen in Fig. 2).
Regarding claim 18, Chiu discloses a method of cooling a component for a gas turbine engine comprising the steps of: 	directing a cooling fluid into a cooling circuit in a wall portion of component (see the hollow airfoil of Fig. 2); 	directing the cooling fluid around a plurality of pedestals (turbulence elements 44 that are within the cooling passages 26, as seen in Fig. 4) extending across the cooling fluid circuit, wherein a 
Regarding claim 26, Chiu discloses the method of claim 18, wherein the plurality of pedestals define a plurality of pedestal rows (each cooling channel 26 seen in Fig. 2 having a row of pedestals 44 as seen in Fig. 4) each including multiple pedestals and extending between the cooling fluid inlet (towards the blade root) and the cooling fluid outlet (at the tip) with a center row (the fourth cooling channel from the right of the blade in Fig. 4) of the plurality of pedestal rows is symmetric about a middle centerline extending through a plurality of pedestals along the center row, a first row (one of the two cooling channels 26 immediately to one side of the fourth from the right cooling channel in Fig. 4) of the plurality of pedestal rows is located immediately adjacent a first side of the center row and includes a .

Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Propheter-Hinckley in US Patent Application Publication 20120163992 (“Propheter-Hinckley”).
Regarding claim 21, Propheter-Hinckley discloses an airfoil for a gas turbine engine comprising: 	a pressure side wall extending between a leading edge and a trailing edge, wherein the pressure side wall includes an interior surface and an exterior surface (see the hollow airfoil in Fig. 7); 	a trailing edge feed cavity 26 (just a portion of the space formed by the core seen in Fig. 3) and at least one upstream feed cavity (the space that feeds into the airfoil, either above or below the airfoil seen in Fig. 7); 	at least one cooling circuit defined by the pressure side wall including: 		a plurality of pedestals extending across the cooling circuit, wherein a width of the cooling circuit increases or decreases in a downstream direction (see Fig. 2 and 4 showing the variable cooling circuit dimensions); 		at least one cooling fluid inlet extending through the interior surface and in fluid communication with the cooling circuit, wherein the inlet is in fluidly downstream of the at least one upstream feed cavity (see Fig. 3 portion 34; the portion forming element 34 of the core becomes a feed hole for the cooling structure; paragraph [0020]).		at least one cooling fluid outlet extending through the exterior surface and in fluid 
Regarding claim 22, PH discloses the airfoil of claim 21, wherein the at least one cooling circuit includes a plurality of cooling circuits radially spaced along the pressure side wall and fluidly isolated from adjacent ones of the plurality of cooling circuits (see the various individual cooling circuits formed by the cores in Fig. 1; Fig. 7 shows multiple distinct cooling circuits exhausting from the blade).

Claim(s) 1, 9-10, 15-16, 18, 21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. in US Patent Application Publication 2017/0234142 (“Benson”).
Regarding claim 1, Benson discloses a component for a gas turbine engine comprising: 	a wall portion including an interior surface and an exterior surface (see the hollow blade in Fig. 4); 	at least one cooling circuit defined by the wall portion including a plurality of pedestals (the pedestals being the blade structure between holes 174, 172, and 170 as seen in Fig. 4) extending across the cooling circuit, wherein a width of the cooling circuit increases or decreases in a downstream direction (as seen with the variable shape in Fig. 7); 	at least one cooling fluid inlet 146 extending through the interior surface and in fluid communication with the cooling circuit; and 	at least one cooling fluid outlet 170, 172, 174 or 162 extending through the exterior surface and in fluid communication with the cooling circuit; 
Regarding claim 9, Benson discloses the component of claim 1, wherein the first centerline and the second centerline diverge with the middle centerline in a downstream direction (see the angled direction of the holes 174, 172, and 170 on the trailing edge or right side of Fig. 4).
Regarding claim 10, Benson discloses the component of claim 9, wherein the plurality of pedestals define a first plurality of fluid passages 174, each having a first centerline that diverge in a forward direction (from the centerline of holes 172), and a second plurality of fluid passages 170, each having a second centerline that diverge in the forward direction (from the centerline of holes 172).
Regarding claim 15, 
Regarding claim 16, Benson discloses the component of claim 1, wherein a downstream edge of the component is convex (see the trailing edge or right side of the blade in Fig. 4 which is convex) and the at least one cooling circuit includes at least one diverging cooling circuit (formed by holes 170 or 174) having a first centerline and a second centerline that diverge with a middle centerline (formed by holes 172) in a downstream direction and at least one converging cooling circuit having a first centerline and a second centerline that converge with a middle centerline in the downstream direction.
Regarding claim 18, Benson discloses a method of cooling a component for a gas turbine engine comprising the steps of: 	directing a cooling fluid into a cooling circuit in a wall portion of component (Fig. 4); 	directing the cooling fluid around a plurality of pedestals extending across the cooling fluid circuit (the pedestals formed by the blade structure between holes 170, 172, 174), wherein a width of the cooling circuit increases or decreases in a downstream direction (see the varying cross section of the circuit between 146 and the various exhaust holes in Fig. 4), wherein the plurality of pedestals includes an odd number of rows (the airfoil may be considered to have three rows of pedestals, one each formed from holes 170, 172, and 174) of pedestals extending between a cooling fluid inlet 146 and a cooling fluid outlet (162, or the cooling holes 170, 172, 174 themselves) and a center row (formed by 172) of pedestals of the odd number of pedestal rows is symmetric about a middle centerline extending through the center row of pedestals, a first row (one of those formed by holes 170 or 174) of pedestals located immediately adjacent a first side of the center row of pedestals extends along a first centerline that is non-parallel to the middle centerline (see the angle of the holes 170, 172, and 174 in Fig. 4), and a second row of pedestals (the other of the rows formed by either 170 or 174) located immediately adjacent a second side of the center row (formed by 172) of pedestals extends along a second centerline that is non-parallel to the middle centerline (see the angles of the structures formed by holes 174 and 170 relative to 172 in Fig. 4); and 
Regarding claim 21, Benson discloses an airfoil for a gas turbine engine comprising: 	a pressure side wall extending between a leading edge and a trailing edge, wherein the pressure side wall includes an interior surface and an exterior surface (see the hollow airfoil cross-section of Fig. 4); 	a trailing edge feed cavity 138 and at least one upstream feed cavity 134; 	at least one cooling circuit defined by the pressure side wall including: 		a plurality of pedestals extending across the cooling circuit (the pedestals being the blade structure between cooling holes 174, 172, 170), wherein a width of the cooling circuit increases or decreases in a downstream direction (see the varying size of the flow channel between cooling flow entrance at 146 and the various exhaust locations; Fig. 4); 		at least one cooling fluid inlet 156 extending through the interior surface and in fluid communication with the cooling circuit, wherein the inlet is in fluidly downstream of the at least one upstream feed cavity (134; Fig. 4).		at least one cooling fluid outlet 170, 172, 174, 162 extending through the exterior surface and in fluid communication with the cooling circuit (Fig. 4); and 		a plurality of trailing edge cooling holes 170, 172, 174 located at the trailing edge and fluidly downstream of the trailing edge feed cavity 138.
Regarding claim 23, Benson discloses all the limitations of this claim equivalently as applied against claim 1.  See above.
Regarding claim 24, Benson discloses the component of claim 1, wherein the wall portion defines a pressure side wall of an airfoil having a leading edge 118 and a trailing edge 120 with a plurality of cooling holes 170, 172, 174 located along the trailing edge and downstream from the at least 
Regarding claim 25, Benson discloses the method of claim 18, wherein the wall portion defines a pressure side wall of an airfoil having a leading edge 118 (left side of Fig. 4) and a trailing edge 120 with a plurality of cooling holes located along the trailing edge 120 and downstream relative to the leading edge 118 from the cooling fluid outlet (here, cooling holes 170, 172, 174 could be considered downstream relative to the leading edge from outlet 162).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as applied against claim 12 above in view of Kvasnak in US Patent Application Publication 200200021966 (“Kvasnak”).
Regarding claim 13, Chiu as applied above is silent to the component of claim 12, wherein the first row of pedestals and the second row of pedestals each include a scalloped star cross-section.		Kvasnak teaches a cooled turbine blade analogous to that of Chiu.  Specifically, Kvasnak teaches employing pedestals, like Chiu, but teaches that it is desirable to employ a scalloped star cross-section shape for such pedestals (see the pedestal shape in Fig. 5 of Kvasnak) because such a shape promotes film cooling layer uniformity and increases the likelihood of a positive flow across the cooling circuit, which positively affects the creating of film cooling aft of the circuit (see paragraphs [0016]-[0017]).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiu by using scalloped star cross-section shaped pedestals like those taught by Kvasnak because such a pedestal shape promotes film cooling layer uniformity and increases the likelihood of a positive flow across the cooling circuit, which positively affects the creating of film cooling aft of the circuit, as taught by Kvasnak.	Further, the Court has held that simple substitution of one known element or step for another serves as basis for a prima facie case of obviousness.  Instantly, the prior art (Chiu) differs only from the claimed invention by the recitation of a scalloped star cross-section of pedestals.  Such a gas turbine engine cooling circuit pedestal shape was known to a person having ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Kvasnak.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted one known gas turbine engine cooling circuit pedestal shape for another (using the scalloped star shape of Kvasnak instead of the regular star shape of Chiu) to arrive at the claimed invention, and the result would have been predictable (a cooling circuit with a more uniform flow .
Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 14, the art of record is silent to the component of claim 8 or 10, wherein each pedestal in the plurality of pedestals contains a width and the width of each subsequent pedestal from the at least one cooling fluid inlet to the at least one cooling fluid outlet decreases or increases such that a minimum distance between adjacent pedestals is constant throughout the cooling circuit.  Chiu applied above against the parent claims of these two claims is silent to a varying pedestal width to maintain a constant distance between pedestals.  The other art of record demonstrates variable pedestal size in gas turbine engine cooling circuits, but falls short of arriving alone or in combination at each and every limitation required of the claims (all of the limitations in combination with the varying pedestal size and constant distancing).

Conclusion
The various art cited on the PTO-892 demonstrates gas turbine engine components with cooling circuits, notably various configurations that eject cooling fluid at different angles, but falls short alone or in combination of meeting each and every limitation required of claims 11 or 14.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745